DETAILED ACTION

Claim Objections
Claim 20 is objected to because of the following informalities:
The limitation “the actuating linkage (6) being arranged within the transmission housing” in line 13 of claim 20 is redundant, since this limitation is previously set forth in lines 10-11 of claim 20 (i.e., “an actuating linkage (6) that is arranged within the transmission housing”). Deleting “being arranged within the transmission housing and” from lines 13-14 of claim 20 would correct this problem.
The limitation “the electric motor (8) that is arranged outside the transmission housing (3)” in line 15 of claim 20 is redundant, since this limitation is previously set forth in line 14 of claim 20 (i.e., “an electric motor outside”). Changing “, the actuating linkage being coupled to the electric motor (8) that is arranged outside the transmission housing (3)” to --the transmission housing (3), the actuating linkage being coupled to the electric motor (8)-- in lines 14-15 of claim 20 would correct this problem.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The new limitation(s) in claims 11 and 20 that recite that the electric motor is “supported on the transmission housing” (lines 13-15 of claim 11 and lines 15-16 of claim 20) are not described in the specification.
Claim Rejections - 35 USC § 103
Claims 11-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Have (US 8,850,910 B1). The claimed invention differs from the admitted prior art in that the claimed invention uses an electric motor, particularly a servomotor, in place of a mechanical actuator (e.g., lever 7). Have teaches that a servomotor 206, an electronic control unit (implicit), a switch box 202, push button switches 200, and solenoids 204 may be used “in place of” (column 14, lines 5-7) a mechanical actuator (e.g., lever 48) (column 13, line 61 – column 14, line 9). The electronic control unit is integrated into a transmission control unit (i.e., the electronic control unit operates in cooperation with other elements (e.g., switch box 202, push button switches 200, and solenoids 204) to control a transmission). The electronic control unit/transmission control unit is implicitly configured to continuously detect/read a position of the servomotor and control the position of the servomotor based on the detected rotational position, since servomotors involve position feedback. The electronic control unit/transmission control unit is implicitly configured to prevent erroneous operation of the transmission, since such a device would naturally be configured to prevent accidental damage and to be operated safely. Furthermore, the structural limitations of the claim.” MPEP §2114 (II). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to substitute a servomotor(s) as taught by Have for a mechanical actuator(s) as in the admitted prior art, since the simple substitution of a known, equivalent actuation mechanism as taught by Have for a known, equivalent actuation mechanism as in the admitted prior art would have yielded the predictable result of similarly facilitating shifting gears. See MPEP §2143(I)(B), MPEP §2144.06 and MPEP §2183. Using a servomotor(s) would advantageously allow an operator to shift gears with less effort, since the vehicle would be providing the power for shifting the gears rather than the operator. Using a servomotor(s) would also advantageously allow for greater design freedom with respect to the location where the manual actuation of the device occurs, allowing the user interface to be mounted virtually anywhere, rather than directly on the transmission housing (where lever 7 of the admitted prior art is located) or where feasible using Bowden cables (see paragraph 0007 of applicant’s specification), since the wires between the user interface and the servomotor(s) could take virtually any path. Since the structure set forth in the cited reference(s) is substantially identical to the claimed structure, the claimed properties or functions (i.e., “the power take-off transmission (1) can be used alternatively as either a power take-off (1) and as a trunnion shaft (1)” – see claim 19) are presumed to be inherent to the cited reference(s). MPEP §2112.01(I). Furthermore, the limitation that “the power take-off transmission (1) can be used alternatively as either a power take-off (1) and as a trunnion shaft . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over the admitted prior art in view of Have (US 8,850,910 B1) as applied to claim 11 above, and further in view of Hel et al. (US 2010/0036569 A1). Hel teaches a transmission control unit 60 that controls a power take-off transmission and a driving transmission. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to control the power take-off transmission and the driving transmission of an invention based on a combination of the admitted prior art and Have, as set forth above, via a common transmission control unit, according to the known technique taught by Hel, in order to save space and in order to facilitate coordination of the operations of the power take-off transmission and the driving transmission (paragraphs 0024-0026, 0028, 0029 and 0031-0035).
Response to Arguments
Applicant's arguments filed on June 14, 2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments in the paragraph bridging pages 6 and 7 of the remarks, the rejection(s) are not based on a power take-off transmission in Have. The rejection(s) are based on a power take-off transmission as in the admitted prior art, with said power take-off transmission being modified to use a transmission actuation mechanism as not power take-off transmissions”, “the teachings of Have '910 do not relate to a control unit that specifically controls a power take-off transmission”, and “there is no suggestion that it would control a power take-off transmission in the manner as recited in the claims.”), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s arguments in the first and second full paragraphs on page 7 of the remarks, the claims do not preclude the gears from being changed via a manual activation by an operator. Servomotors are implicitly associated with an electronic control unit that detects rotational positions of an electric motor. Thus, the limitations with regard to rotation of the electric motor being controlled by an electronic control unit based on the rotational position of the electric motor are implicitly met by Have, since Have teaches a servomotor. That is, the servomotor in Have implicitly utilizes a detected rotational position of the electric motor to control the position of the electric motor in response to the switches 200 being pushed. Otherwise (i.e., if the rotational position of the electric motor was not detected), the electronic control unit would not know when to stop turning the servomotor. A combination of the admitted prior art and Have, as set forth above, would result in the claimed invention. That is, in response to applicant's arguments against the references individually (i.e., against Have), one cannot show nonobviousness by attacking references individually where the rejections are In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH J FRISBY whose telephone number is (571)270-7802.  The examiner can normally be reached on M-F 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEITH J FRISBY/Primary Examiner, Art Unit 3616